DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 16, 2021 has been entered.
Response to Amendment
The amendments filed with the written response received on April 8, 2021 have been considered and an action on the merits follows.  As directed by the amendment, claims 1 and 17 have been amended; claim 18 has been cancelled; and claim 19 has been added. Accordingly, claims 1-17 and 19 are pending in this application, with an action on the merits to follow regarding claims 1-17 and 19.
Because of the applicant's amendment, the following in the office action filed April 16, 2021, are hereby withdrawn:  
Objections to the drawings;
Objections to the claims;
Claim rejections under 35 USC 112(a);
Claim rejections under 35 USC 112(b).
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “padded implement shell” and the shell having a circular cross-section (each in claim 17) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 6-7, 9-11, 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Al Mubayadh (US 2012/0041488) in view of North (US 2014/0041123).
Regarding claim 1, Al Mubayadh discloses a clothing apparatus (400) comprising: a leg sleeve (first leg 300 of pants 404) into which a wearer may insert the wearer's leg (see para. 0035), the leg sleeve comprising an outer surface (outer facing surface of 300, facing away from the user’s leg when worn); a padded implement (102/208); a padding sleeve (402), sewn to a surface of a medial portion of the leg sleeve (inside leg portion as can be seen in Fig. 4, sewn as disclosed in para. 0033), configured to secure the padded implement within the padding sleeve (102/208, see para. 0033-0035), wherein the padding sleeve extends from the wearer's thigh to the wearer's calf when the leg sleeve is worn by the user (as can be seen in Fig. 4, where such a sleeve would extend thigh to calf on at least one user; further, it is noted that the padding sleeve will fit differently sized legs in different manners and an intended relative position of the insert to the wearer's leg anatomy is functional and not patentably significant); wherein the padded implement (102/208) is configured to be removably secured within the padding sleeve (via 408, see para. 0035) and extends from the wearer's thigh to the wearer's calf when the leg sleeve is placed on the wearer's leg (as can be seen in Fig. 4, where such a pad filling the sleeve would extend thigh to calf on at least one user; further, it is noted that the pad will fit differently sized legs in different manners and an intended relative position of the insert to the wearer's leg anatomy is functional and not patentably significant; further see para 0031 where the padding can be in various length for various users).
Al Mubayadh does not expressly disclose the padding sleeve being sewn to the leg sleeve as to pivot with respect to the sleeve leg.
North teaches padded implements attached to clothing for sleeping wherein the padding sleeve (covering 56 that is the sleeve of pillow 53, see para. 0050) being sewn to the garment (54, see para. 0047 wherein attachment 58 can be a single sewn line between 54 and 56) as to pivot with respect to the garment (as disclosed in para. 0047-0048).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to sew the padding sleeve to the leg sleeve of Al Mubayadh with a single sewn line as taught by North so that “the pillow can displace either to the right or left side, depending upon which side the individual selects as a sleeping side” while previous art is attached at multiple sides “thereby restraining and limiting their rotational movement” (para. 0048 of North).
Regarding claim 6, the modified apparatus of Al Mubayadh discloses wherein the padding sleeve (402) defines an aperture (opening created with fastener(s) 408 is unfastened) through which the padded implement may be inserted into and removed from the padding sleeve by the wearer in a direction parallel to a direction in which the wearer inserts the wearer's leg into the leg sleeve (see para. 0035 and Fig. 4 where 408 extends over the top edge and therefore the padding can be inserted parallel to the user’s leg).
Regarding claim 7, the modified apparatus of Al Mubayadh discloses further comprising a fastener (408 disclosed as a zipper or other fastener in para. 0035), manipulable by the wearer, for closing the aperture (see para. 0035 and as at least a zipper is known to be openable and closable by a user).
Regarding claim 9, the modified apparatus of Al Mubayadh discloses wherein the leg sleeve (300) is a first leg sleeve (see Fig. 4), the clothing apparatus further comprising a second leg sleeve (second leg 300 of pants 404, see leg 300 without a padding sleeve in Fig. 4) and a seat portion (portion connected the legs 300 as can be seen in Fig. 4 and understood from para. 0035), wherein the first and second leg sleeves are affixed to and continuous with the seat portion (as can be understood from Fig. 4 and para. 0035 where each leg is part of a pair of pants).
Regarding claim 10, the modified apparatus of Al Mubayadh discloses wherein the second leg sleeve (second leg 300 of pants 404, see leg 300 without a padding sleeve in Fig. 4) does not have a padding sleeve (as can be seen in Fig. 4).
Regarding claim 11, the modified apparatus of Al Mubayadh discloses wherein the padded implement (208) comprises two parallel padded portions (left and right halves of 208 as seen in Fig. 2) separated by a seam (seam created at 210, as can be seen in Fig. 2 which can be seen as separating the padding into 2 parallel portions; Examiner notes that the term "portion" is very broad and merely means "a section or wherein the seam is parallel to a direction in which the inserts the wearer's leg into the leg sleeve when the padded implement is disposed in the padding sleeve (as can be deduced from Figs. 2 and 4 where when inserted into 402, the seam of the padding extends lengthwise in the same direction a user is capable of inserting their leg in the pants).
Regarding claim 14, the modified apparatus of Al Mubayadh discloses wherein the padded implement (102/208) comprises padding (disclosed in para. 0031), the padding comprising memory foam (as disclosed in para. 0031) in a fabric shell (102, see para. 00031).
Regarding claim 15, the modified apparatus of Al Mubayadh discloses all the limitations of claim 1, but does not expressly disclose wherein the padded implement comprises an inflatable fabric shell.
	North teaches pillows for maintaining sleeping positions wherein the padded implement (140) comprises an inflatable fabric shell (see para. 0052 where 140 is made of a fabric and can be inflated).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to make the padded implement of Al Mubayadh inflatable as taught by North for the purpose of providing a soft cushion but still having enough resiliency to deter a user from moving while sleeping (see paras. 0052-0053 of North) and to adjust the amount of cushioning depending on how much air would be inside.

Claims 2-5 and 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combined references of Al Mubayadh and North as applied to claim 1 above, and further in view of Seip (US 6145508).
Regarding claim 2, the modified apparatus of Al Mubayadh discloses all the limitations of claim 1 above, but does not expressly disclose wherein the padded implement has a length of between twelve inches and thirty inches.
Seip teaches comfort pillows for leg positioning during sleep wherein the padded implement (combination of 32/10) has a length of between twelve inches and thirty inches (16 inches, see col. 3, lines 49-51).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to make the padded implement of Al Mubayadh between twelve inches and thirty inches as taught by Seip in order to maximize the length of the padding implement for the specific user as Seip teaches the padding implement “may be formed in various sizes to fit various users” (see col. 3, lines 36-37 of Seip) and “it should be understood that other suitable dimensions may be utilized as appropriate to fit the particular needs of the individual user (col. 4, lines 6-8 of Seip).
Regarding claim 3, the modified apparatus of Al Mubayadh discloses all the limitations of claim 1 above, but does not expressly disclose wherein the padded implement has a length of between fifteen inches and twenty-seven inches.

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to make the padded implement of Al Mubayadh between fifteen inches and twenty-seven inches as taught by Seip in order to maximize the length of the padding implement for the specific user as Seip teaches the padding implement “may be formed in various sizes to fit various users” (see col. 3, lines 36-37 of Seip) and “it should be understood that other suitable dimensions may be utilized as appropriate to fit the particular needs of the individual user (col. 4, lines 6-8 of Seip).
Regarding claim 4, the modified apparatus of Al Mubayadh discloses all the limitations of claim 1 above, but does not expressly disclose wherein the padded implement has a length of between eighteen inches and twenty-five inches.
Seip teaches comfort pillows for leg positioning during sleep wherein the padded implement (combination of 32/10) has a length of between eighteen inches and twenty-five inches (18 inches, see col. 3, lines 62-63).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to make the padded implement of Al Mubayadh between eighteen inches and twenty-five inches as taught by Seip in order to maximize the length of the padding implement for the specific user as Seip teaches the padding implement “may be formed in various sizes to fit various users” (see col. 3, lines 36-37 of Seip) and “it should be understood that other suitable 
Regarding claim 5, the modified apparatus of Al Mubayadh discloses all the limitations of claim 1 above, but does not expressly disclose wherein the padded implement has a length of between twenty inches and twenty-three inches.
Seip teaches comfort pillows for leg positioning during sleep wherein the padded implement (combination of 32/10) has a length of between twenty inches and twenty-three inches (21 inches, see col. 4, lines 5-6).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to make the padded implement of Al Mubayadh between twenty inches and twenty-three inches as taught by Seip in order to maximize the length of the padding implement for the specific user as Seip teaches the padding implement “may be formed in various sizes to fit various users” (see col. 3, lines 36-37 of Seip) and “it should be understood that other suitable dimensions may be utilized as appropriate to fit the particular needs of the individual user (col. 4, lines 6-8 of Seip).
	Regarding claim 12, the modified apparatus of Al Mubayadh discloses all the limitations of claim 1, but does not expressly disclose wherein the padding sleeve has a width of between three and five inches.
	Seip teaches comfort pillows for leg positioning during sleep wherein the padding sleeve (32) has a width of between three and five inches (see col. 3, lines 49-51).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to make the padding sleeve width 
Regarding claim 13, the modified apparatus of Al Mubayadh discloses all the limitations of claim 1, but does not expressly disclose wherein the padding sleeve has a depth of between three and five inches.
Seip teaches comfort pillows for leg positioning during sleep wherein the padding sleeve (32) has a depth of between three and five inches (see col. 4, lines 23-24).
 Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to make the padding sleeve depth of Al Mubayadh between three and five inches as taught by Seip in order to maximize the width of the padding implement for the specific user as Seip teaches the padding implement “may be formed in various sizes to fit various users” (see col. 3, lines 36-37 of Seip) and “it should be understood that other suitable dimensions may be utilized as appropriate to fit the particular needs of the individual user (col. 4, lines 6-8 of Seip).

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combined references of Al Mubayadh and North as applied to claims 1 and 6 above, and further in view of Troutner (US 2016/0235134).

	Troutner teaches a pair of therapeutic cushioning pants with a padding sleeve wherein the padding sleeve further defines a second aperture (bottom opening formed by releasing fastener 1014A, see Figs. 10A), opposite the first aperture (upper opening formed by releasing upper fastener 1014A, see Fig. 10A).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to add a bottom opening opposite the first opening in the padding sleeve of Al Mubayadh as taught by Troutner so that the padded implement may be easily and readily attached and removed (see para. 0044 of Troutner).

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combined references of Al Mubayadh and North as applied to claim 1 above, and further in view of Webb (US 2012/0284901).
Regarding claim 16, the modified apparatus of Al Mubayadh discloses all the limitations of claim 1, but does not expressly disclose wherein the leg sleeve comprises cotton, polyester, nylon, microfiber, or elastane.
Webb teaches sleep pants with sleep alignment features wherein the leg receptacle (14 or 16) comprises cotton, polyester, nylon, microfiber, or elastane (cotton, see para. 0025).
. 

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Al Mubayadh in view of Olson (US 7325266).
Regarding claim 17, Al Mubayadh discloses a clothing apparatus (400) comprising: a leg sleeve (first leg 300 of pants 404) into which a wearer may insert the wearer's leg (see para. 0035), the leg sleeve comprising an outer surface (outer facing surface of 300, facing away from the user’s leg when worn); a padded implement (102/208) comprising a shell (102); a padding sleeve (402), affixed to a surface of a medial portion of the leg sleeve (inside leg portion as can be seen in Fig. 4, affixed via snaps, for example, as disclosed in para. 0033 showing the various fastening means of the 402 to 300), configured to secure the padded implement within the padding sleeve (102/208, see para. 0033-0035), wherein the padding sleeve extends from the wearer's thigh to the wearer's calf when the leg sleeve is worn by the user (as can be seen in Fig. 4, where such a sleeve would extend thigh to calf on at least one user; further, it is noted that the padding sleeve will fit differently sized legs in different manners and an intended relative position of the insert to the wearer's leg anatomy is functional and not patentably significant); wherein the padded implement (102/208) is configured to be removably secured within the padding sleeve (via 408, see para. 0035) and extends from the wearer's thigh to the wearer's calf when the leg sleeve is placed on the wearer's leg (as can be seen in Fig. 4, where such a pad filling the sleeve would extend thigh to calf on at least one user; further, it is noted that the pad will fit differently sized legs in different manners and an intended relative position of the insert to the wearer's leg anatomy is functional and not patentably significant; further see para 0031 where the padding can be in various length for various users).
Al Mubayadh does not expressly disclose wherein the padded implement shell comprises two parallel portions separated by a seam that extends the entire length of the patted implement wherein the seam is parallel to a direction in which the inserts the wearer's leg into the leg sleeve when the padded implement is disposed in the padding sleeve, wherein the shell defines at least one circular cross-section taken across the length of the shell.
Olson teaches therapeutic pillows for comfort, support and positioning wherein the padded implement shell (covering of 10/12 as disclosed in col. 3, lines 25-30, which is shown as 20 in the manufacturing method, see col. 4, lines 59-67) comprises two parallel portions (30/32) separated by a seam (28) that extends the entire length of the padded implement (as can be seen in Fig. 7 and Fig. 9), wherein the shell defines at least one circular cross-section taken across the length of the shell (as can be seen in Fig. 9, when the shell is filled with the generally tubular member 10/12, it has cross section that extends across the length that is like a circle).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to add a seam to the shell to 
When used in combination, the seam is parallel to a direction in which the inserts the wearer's leg into the leg sleeve when the padded implement is disposed in the padding sleeve (as can be understood from Fig. 4 of Al Mubayadh where the padded element and sleeve extend longwise along the leg, and Fig. 2 of Olson where the valley created by the seam extends longwise along the leg).
Regarding claim 19, the modified apparatus of Al Mubayadh discloses wherein the padded implement (102/208) comprises memory foam (see para. 0049) disposed within the shell (102).
Response to Arguments
Applicant’s arguments, filed July 16, 2021, with respect to the 35 USC 102 and 103 rejections of claims 1-17 have been considered but are moot because the arguments do not apply to the current grounds of rejection.  In view of Applicant’s amendment, the search has been updated, and new prior art has been identified and applied. Applicant’s arguments, which appear to be drawn only to the newly amended limitations and previously presented rejections, have been considered but are moot in view of the new ground(s) of rejection.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HEATHER MANGINE, Ph.D. whose telephone number is (571)270-0673.  The examiner can normally be reached on Monday-Friday 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton Ostrup can be reached on 571-272-5559.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HEATHER MANGINE, Ph.D./           Primary Examiner, Art Unit 3732